      Case 1:21-cv-01448-CCC-LT Document 10 Filed 09/10/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM A. CACCIA, II                      :   CIVIL ACTION NO. 1:21-CV-1448
                                           :
                   Petitioner              :   (Judge Conner)
                                           :
             v.                            :
                                           :
COMMONWEALTH                               :
OF PENNSYLVANIA, et al.,                   :
                                           :
                   Respondents             :

                                 MEMORANDUM

      This is a habeas corpus case under 28 U.S.C. § 2241, in which petitioner

William A. Caccia, II, who is currently facing criminal charges in the Schuylkill

County Court of Common Pleas, seeks habeas corpus relief based on that court’s

pretrial management of his criminal case. We will summarily dismiss the petition

because Caccia has not shown any extraordinary circumstances that would warrant

pre-conviction habeas corpus relief.

   I. Factual Background & Procedural History

      Caccia is currently facing charges in the Schuylkill County Court of Common

Pleas for burglary, theft by unlawful taking of movable property, receiving stolen

property, and criminal trespass. See Commonwealth v. Caccia, No. CP-54-CR-

0001189-2021 (filed July 29, 2021). He brings the instant petition seeking habeas

corpus relief based on allegations that county administrative officials and the

district attorney “colluded in dissolving [a] continuance” in the criminal case. (Doc.

1). He acknowledges that he has not exhausted state court remedies, but appears to

argue that exhaustion should be excused because “[m]otions are only deposited in a
       Case 1:21-cv-01448-CCC-LT Document 10 Filed 09/10/21 Page 2 of 3




criminal case file without action,” which shows that “state action is exhausted due

to closing of courts.” (Id.)

II.    Legal Standard

       Under Rule 4 of the rules governing habeas corpus petitions under 28 U.S.C.

§ 2254, a district court must promptly review a petition and dismiss it if it is plain

from the face of the petition that the petitioner is not entitled to relief. 28 U.S.C. §

2254 Rule 4. District courts have the discretion to apply this rule in habeas corpus

cases brought under 28 U.S.C. § 2241. 28 U.S.C. § 2254 Rule 1.

III.   Discussion

       Caccia is plainly not entitled to habeas corpus relief. When a petitioner seeks

habeas corpus relief prior to a final conviction and sentence in state court and the

petitioner has not exhausted state court remedies, a federal court may only

entertain the petition in “extraordinary circumstances.” Moore v. DeYoung, 515

F.2d 437, 443 (3d Cir. 1975). Caccia has failed to show such extraordinary

circumstances, as he has failed to explain why the alleged error in “dissolving” the

continuance could not be corrected through ordinary error correction on direct

appeal.




                                            2
      Case 1:21-cv-01448-CCC-LT Document 10 Filed 09/10/21 Page 3 of 3




IV.   Conclusion

      We will dismiss the petition (Doc. 1) for writ of habeas corpus without

prejudice. An appropriate order shall issue.

                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania

Dated:   September 10, 2021
